                            ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

REYNALDO VASQUEZ                                    §

VS.                                                 §                    CIVIL ACTION NO. 9:21cv44

C.O. SMITH                                          §

                    ORDER PARTIALLY ACCEPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION
        Plaintiff Reynaldo Vasquez, an inmate at the Lewis Unit, proceeding pro se, brought the above-

styled lawsuit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for consideration pursuant to applicable laws and orders of this court.           The Magistrate Judge

recommends dismissing this action without prejudice pursuant to Fed. R. Civ. P. 41(b) for want of

prosecution.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report were filed by the parties. However, on April 23, 2021, plaintiff filed a motion to dismiss

the action.

        Plaintiff is entitled to dismiss the case prior to the service of an answer or a motion for summary

judgment. FED. R. CIV. P. 41(a)(1). In this case, the opposing party has filed neither an answer nor

a motion for summary judgment. Therefore, plaintiff’s motion to dismiss the action should be granted.

Accordingly, the Report will be partially accepted to the extent it recommended dismissal. However,

the dismissal will be pursuant to plaintiff’s motion to dismiss under to Fed. R. Civ. P. 41(a) instead of

Fed. R. Civ. P. 41(b), as recommended in the Report.
                           ** NOT FOR PRINTED PUBLICATION **

                                              ORDER

        Accordingly, the Report of the Magistrate Judge is partially ACCEPTED to the extent it

recommended dismissal without prejudice. It is further

        ORDERED that plaintiff’s motion to dismiss is GRANTED. A final judgment will be entered

in this case in accordance with this order.

              So ORDERED and SIGNED, May 01, 2021.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                                2
